      Case 4:18-cv-00139-AW-CAS Document 252 Filed 07/23/19Start:
                                                              Page2:001PM
                                                                       of 1
                                                           Stop: 2:43 PM
                        UNITED STATES DISTRICT COURT
                                             CIVIL MINUTES

Case No 4:18-cv-139 AW/CAS

                                                                                         Date: 7/23/19

PROCEEDINGS:           Telephone Status Conference hearing


PRESENT:       Honorable Allen C. Winsor, Judge

       Blair Patton                           Lisa Snyder                  James Cook
        Deputy Clerk                          Court Reporter              Plaintiff’s attorney

  Ana Dolney, Jeremy Mutz,
      Defendant’s Attorney


2:04 p.m.      Court called to order

2:06 p.m.      Oral argument

               243 - Motion fo file exhibits under seal
               244 - Motion to continue preliminary Injunctions
               246 - Motion for extension of time to complete discovery
               249 - Motion to file exhibits under seal

                 - written order to follow

2:43 p.m.      Adjourn




                                                                      Initials of Deputy Clerk bkp
